Citation Nr: 0408677	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  98-07 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for degenerative joint disease of the left ankle, 
status post arthrotomy.

2.  Entitlement to service connection for a bilateral knee 
disorder as secondary to the service-connected degenerative 
joint disease of the left ankle, status post arthrotomy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to 
November 1986 and from November 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, granted 
service connection for degenerative joint disease of the left 
ankle, status post arthrotomy and assigned a 10 percent 
evaluation, effective April 28, 1997, denied service 
connection for a bilateral knee disorder as secondary to the 
service-connected degenerative joint disease of the left 
ankle, status post arthrotomy, and denied a temporary total 
evaluation for treatment for a service-connected condition 
requiring convalescence under 38 C.F.R. § 4.30.  

In February 1998, the RO granted a 20 percent evaluation for 
degenerative joint disease of the left ankle, status post 
arthrotomy, effective April 28, 1997.

In March 1999, the Board denied entitlement to a temporary 
total evaluation for treatment for a service-connected 
condition requiring convalescence under 38 C.F.R. § 4.30 for 
the period from July 1997 to September 1997.  The Board 
remanded the claims listed on the title page for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

In the March 1999 decision, the Board noted that the veteran 
had raised claims for service connection for bilateral hip 
pain, low back pain, headaches, depression, and trouble 
sleeping, all as secondary to his service-connected left 
ankle disorder, and a claim for pension benefits and referred 
these claims to the RO for appropriate disposition.  The 
record does not reflect that the RO has taken any action as 
to these reasonably-raised claims and refers them again for 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Degenerative joint disease of the left ankle, status post 
arthrotomy, is manifested by no more than marked limitation 
of motion.

2.  The scar around the medial aspect of the left ankle has 
been described as tender to palpation.

3.  Competent evidence of a nexus between the post service 
diagnosis of degenerative joint disease of the bilateral knee 
and the service-connected degenerative joint disease of the 
left ankle, status post arthrotomy, is not of record.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
20 percent for degenerative joint disease of the left ankle, 
status post arthrotomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5171 (2003).

2.  The criteria for a separate 10 percent evaluation for the 
scar around the medial aspect of the left ankle have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2003).

3.  A bilateral knee disorder is not proximately due to, the 
result of, or aggravated by the service-connected 
degenerative joint disease of the left ankle, status post 
arthrotomy.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claims for an increased evaluation for the 
service-connected left ankle and for secondary service 
connection for a bilateral knee disorder in the April 2002 
and April 2003 letters and the October 1997 rating decision, 
the February 1998 statement of the case, and the June 1998 
and August 2003 supplemental statements of the case.  In the 
April 2002 letter, the RO informed the veteran that the 
evidence necessary to substantiate his claim for secondary 
service connection would be evidence showing a current 
physical or mental condition and a relationship between the 
physical or mental condition and his service-connected 
condition.  The RO noted that the evidence of a relationship 
between the two disabilities was usually shown by medical 
records or a medical opinion.  The RO reiterated this 
information in the April 2003 letter.

Prior to the August 2003 supplemental statement of the case, 
the RO had informed the veteran that the reason the claim for 
service connection for a bilateral knee disorder, as being 
secondary to the service-connected degenerative joint disease 
of the left ankle, status post arthrotomy, could not be 
granted was because there was no competent evidence of a 
nexus between the bilateral knee disorder and the service-
connected disability.  In the August 2003 supplemental 
statement of the case, the RO acknowledged that there was 
competent evidence of a relationship between the bilateral 
knee disorder and the left ankle disorder by a chiropractor, 
but that an October 2002 VA examination report showed a 
determination by a medical professional that there was no 
relationship between the two.  The RO stated that it gave the 
October 2002 examination report more probative value because 
the examiner indicated that he had reviewed the claims file 
and that the chiropractor had not made a similar finding when 
he offered his medical opinion.  Thus, the veteran was 
informed that the evidence necessary to substantiate his 
claim would be a medical opinion establishing a relationship 
between the bilateral knee disorder and the service-connected 
left ankle disorder, where the medical professional had an 
opportunity to review the claims file.

As to the claim for an increased evaluation for the service-
connected left ankle disorder, in the April 2003 letter, the 
RO stated that in order to establish a higher evaluation, the 
evidence would need to show an increase in the severity of 
the service-connected disability.  In the August 2003 
supplemental statement of the case, the RO explained to the 
veteran that he was at the maximum evaluation for limitation 
of motion of the ankle and that because there was no evidence 
of ankylosis of the ankle, a higher evaluation was not 
warranted.  Thus, the veteran was informed that the evidence 
necessary to substantiate his claim would be evidence showing 
that his left ankle was ankylosed.

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the April 2002 letter, as to the claim for 
secondary service connection, the RO informed the veteran it 
would obtain any VA medical records or other medical 
treatment records that the veteran identified.  It asked the 
veteran to provide the name of the person, agency, or company 
who had the records that he thought would assist with his 
claim, to include providing VA with permission to obtain 
these records by completing the enclosed VA Forms 21-4142, 
Authorization and Consent to Release Information to VA.  The 
RO noted that the veteran could obtain these records himself 
and send them to the RO.  In the April 2003 letter, as to 
both claims, the RO told the veteran that it must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other federal agencies.  
It told the veteran that as long as he provided enough 
information about these records, VA would assist in obtaining 
them, but noted that it was still his responsibility to 
support his claim with the appropriate evidence.  The RO also 
told him that it would assist him by providing a medical 
examination or obtaining a medical opinion if it decided that 
such was necessary to make a decision on his claims.  The RO 
asked the veteran to tell it about any additional information 
or evidence that he wanted VA to try to get for him.  It 
asked him to complete and return the enclosed VA Forms 21-
4142, Authorization and Consent to Release Information to VA, 
for each doctor or hospital where he was treated.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§§ 3.159(c), (d) (2003).  Here, the RO obtained the veteran's 
service medical records.  The RO has received VA treatment 
records, dated from 1997 to 2002, from the VA Medical Center 
in Atlanta, Georgia.  The veteran had informed VA that he was 
in receipt of Social Security Administration disability 
benefits, and VA has received those records, including the 
medical records relied upon in granting the disability 
benefits.  The veteran has submitted private medical records 
dated from 1997 to 2002.  Additionally, in connection with 
the duty to assist, VA has had the veteran undergo a VA 
examination, and obtained a medical opinion, in connection 
with his claims.

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, the rating decision which is currently 
on appeal was issued in October 1997.  Only after that rating 
action was promulgated did the AOJ, in the April 2002 and 
April 2003 letters, provide notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Because the VCAA notice in this case 
was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2002 and 
April 2003 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In each letter, the veteran was provided 60 days to submit 
additional evidence.  After the April 2002 letter, the 
veteran submitted additional evidence.  After the April 2003 
letter, the veteran did not submit any evidence.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

A.  Degenerative joint disease of the left ankle, status post 
arthrotomy

The service medical records show that the veteran sustained a 
fracture to his left ankle following his first period of 
service and prior to entering his second period of service in 
1990 and that he underwent surgery.  In February 1991, during 
active service, he twisted his left ankle, and he was shown 
to have osteochondral fragments in his left ankle.  He 
subsequently underwent an excision of the osteochondral 
fragments.  

In February 1992, a medical board determined that the veteran 
had chronic left ankle pain secondary to an ankle fracture 
with an intra-articular fragment and mild reflex sympathetic 
dystrophy involving the medial aspect of the left ankle.  

The veteran filed a claim for service connection for a left 
ankle disorder in April 1997.

A May 1997 VA treatment record shows that the veteran had 
started taking Indocin for his ankle pain, but complained 
that it did not relieve him of pain.

A June 1997 VA examination report shows that the veteran 
reported the history of his injuries to his left ankle.  He 
stated that the surgery he had undergone in service had 
helped his ankle, but that over the last year or two, his 
ankle had gotten worse.  He described episodes of swelling, 
erythema, and "hot joint."  He added he had been told he 
had arthritis.  The veteran stated that as a result of his 
limping due to the left ankle that he had developed knee pain 
on the left side.  Physical examination of the left ankle 
revealed a surgical scar on the medial malleolus, which the 
examiner stated showed good neutral position.  Dorsiflexion 
was from 0 to 20 degrees with plantar flexion from 0 to 
30 degrees.  The strength in the ankle was 4/5 when compared 
to the right ankle.  There was no heat, swelling, or obvious 
trauma, except for the scar.  The examiner noted that the 
veteran had an April 1997 x-ray of the left ankle, which 
showed remote, traumatic arthritis in the left ankle.  He 
entered a diagnosis of clinical arthritis of the left ankle 
with decreased range of motion.  He noted that x-rays 
confirmed the diagnosis of arthritis.

A July 1997 statement from a private physician indicates that 
that the veteran had been treated for synovitis/capsulitis of 
the left ankle, to include swelling, and would be unable to 
return to work until later that month.  

A July 1997 VA treatment record shows that the veteran was 
seen for left ankle pain.  The examiner stated the medial 
malleolus was tender.  There was no gross instability.  The 
impression was post-traumatic degenerative joint disease.

An August 1997 VA treatment record showed the veteran was 
seen for left ankle pain.  There was no effusion and there 
was pain with range of motion.  The examiner entered a 
diagnosis of left ankle pain.  A separate August 1997 VA 
treatment record shows that a VA examiner had determined that 
the veteran would need to be excused from work for a month 
due to continuing problems with his left ankle pain.  A 
September 1997 VA treatment record shows that the veteran was 
seen for left ankle pain.  There was no effusion, but there 
was pain with the "lightest touch" on the left ankle.  The 
examiner entered a diagnosis of chronic left ankle pain.  An 
MRI taken that month showed a lateral talar dome 
osteochondral lesion and flexor hallucis longis signal 
abnormality at the level of the sustentaculum talus.  A 
separate September 1997 VA treatment record shows that the 
veteran was ambulating with a cane and was wearing an ankle 
brace.  Strength with dorsiflexion, plantar flexion, and 
eversion were all 4/5 with pain.  The assessment was that the 
veteran had severe left ankle pain with limited range of 
motion and decreased strength.  A September 1997 VA 
prescription form shows that the veteran was recommended not 
to stand for prolonged periods and no more than 3 hours per 
day.

December 1997 and January 1998 VA treatment records show the 
veteran continued to complain of left ankle pain.  Physical 
examination revealed that the left ankle was stable and that 
drawer sign was negative.  There was tenderness and pain in 
the medial gutter region.  A January 1998 statement from the 
orthopedic clinic indicates that the veteran would benefit 
from a non-impact job, which would entail being off of his 
feet as much as possible and no heavy lifting.

A January 1998 letter from the Human Resources Coordinator 
shows that she was verifying the veteran's inability to 
continue to perform his job duties.  She stated that due to 
the veteran's left ankle problem, he needed to be off of his 
feet as much as possible and that they were unable to provide 
him with a position that met his needs.

In a March 1998 statement, a VA examiner stated that the 
veteran's left ankle disorder was a chronic degenerative 
condition, which was unlikely to improve.  He stated that 
this should qualify him for some form of permanent 
disability.

At a December 1998 personal hearing before the undersigned 
Veterans Law Judge, the veteran stated that he had been 
terminated from his job due to his inability to do the job 
because it required him to stand for long periods of time and 
his ankle could not withstand such activity.  He testified 
that he was currently unemployed and that he had no idea what 
other type of job he could do, as he had no other skills.  He 
noted that VA was trying to assist him in vocational 
rehabilitation by training him in computers.  The veteran 
stated that he was told that surgery to alleviate his current 
pain would not necessarily bring better results.  He 
testified that he had to wear a brace all the time, even when 
he slept.  He stated that he had to put ice on his ankle 
every morning.  The veteran noted that he could drive 20 
miles, but then someone else would have to take over because 
he could not sit long enough in that position and continue 
driving.  He added that his ankle had gotten worse since the 
last VA examination.  

An April 1999 Social Security Administration decision shows 
that the veteran was granted disability benefits for fracture 
of the left ankle, chronic pain syndrome, and depression.

A September 2000 private examination report shows that the 
veteran was seen for left ankle pain.  He reported swelling 
and pain in his foot and having to wear an ankle brace.  The 
veteran stated he had tried physical therapy but that such 
did not help.  He reported he could stand only for five 
minutes at a time, at which point, his left ankle would start 
to hurt and swell.  The private physician stated that the 
veteran was observed walking and that he walked with a cane 
and with a steady gait.  He noted the veteran was able to get 
on and off the examining table with some mild discomfort and 
pain, but had no problems taking his shoes off.  He added 
that "[t]here may have been some inconsistencies with his 
muscular skeletal [sic] exam."  Examination of the ankle 
joints revealed 20 degrees of dorsiflexion and 40 degrees of 
plantar flexion on the right side.  The examiner stated, 
"The left side is minimally decreased."  He entered a 
diagnosis of left ankle fracture secondary to a fall back in 
1991.  The examiner estimated that the veteran "could 
probably be expected to stand and walk maybe two hours in an 
eight-hour day; his ankle and the fact that he has a brace on 
it would limit this."  He noted that when the ankle was 
examined that there was no erythema or edema, but that there 
was a scar around the medial aspect and "he was tender to 
palpation, however, his exam was essentially unremarkable 
except for his tenderness to palpation."  The examiner 
stated the veteran could sit for six hours during a normal 
workday.

Private chiropractic medical records, dated from June 1998 to 
May 2002, show that the veteran was seen regularly for back 
pain, knee pain, and left ankle pain.  Treatment usually 
consisted of spinal manipulation, cryotherapy, and electrical 
muscle stimulation.  The veteran was seen as frequently as 
every three days.

An October 2002 VA examination report shows that the veteran 
reported he had fractured his left ankle in service, when his 
left foot got caught in a toolbox rack and he fell.  He 
stated his left ankle pain required him to be on bedrest on a 
daily basis for approximately two-thirds of each day.  The 
veteran described his current treatment as taking Advil.  He 
stated he could walk on a limited basis but that he was 
unable to cook, shower, climb stairs, shop, vacuum, work in 
the garden, drive a car, take out the trash, or push a 
lawnmower.  The veteran reported that his usual job was that 
of a die caster but that he had not done that type of work 
since 1998.  The examiner stated that the veteran's gait was 
abnormal and characterized by a slight left leg limp.  He 
stated there were no signs of abnormal weight bearing on the 
veteran's feet.  The examiner noted the veteran came into the 
office using a cane, which the veteran stated he needed for 
stability.  Appearance of the ankle was within normal limits.  
Range of motion revealed zero degrees of dorsiflexion and 
30 degrees of plantar flexion.  He added that the range of 
motion of the affected joint was additionally limited by pain 
and weakness and that pain was a major functional impact.  
The examiner stated there was no evidence of a deformity of 
the left ankle and no ankylosis.  He entered a diagnosis of 
degenerative joint disease of the left ankle.  

In an opinion provided by the examiner, he reported the 
medical history as shown in the veteran's claims file.  The 
examiner noted that the veteran had told him that he had 
fractured his ankle in service but that the records showed he 
had fractured his ankle prior to service and had reinjured it 
during service, and that no fracture occurred at that time.  
He stated that MRI scans of the left ankle revealed findings 
that would be consistent with mild traumatic arthritis.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for the 
left ankle.  This matter therefore is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-127.  Accordingly, the 
evidence pertaining to an original evaluation might require 
the issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

Under Diagnostic Code 5003, which addresses degenerative 
arthritis, it indicates that such should be evaluated on the 
basis of limitation of the part affected.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).

Normal dorsiflexion of the ankle is from 0 degrees to 
20 degrees.  38 C.F.R. 4.71, Plate II (2003).  Normal plantar 
flexion is from 0 degrees to 45 degrees.  Id.  Moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation and marked limitation of motion warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

1.  Ankle joint

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 20 percent for 
degenerative joint disease of the left ankle, status post 
arthrotomy.  The Board must note that there is no evidence 
that the veteran's left ankle is ankylosed, and thus 
consideration of Diagnostic Code 5270 is not appropriate.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2003).

During the appeal period, the veteran has consistently 
complained of ankle pain, which the medical records clearly 
support.  In June 1997, dorsiflexion of the ankle joint was 
to 20 degrees with plantar flexion to 30 degrees.  In October 
2002, dorsiflexion was zero degrees and plantar flexion was 
to 30 degrees.  Treatment records have shown that the veteran 
has pain with all ranges of motion of the ankle.  Such 
findings show that the veteran has marked limitation of 
motion of the left ankle, which is why the RO granted a 
20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Under the applicable Diagnostic Codes that 
address the ankle, without ankylosis, the veteran cannot 
obtain an evaluation in excess of 20 percent.  Thus, the 
Board finds that an evaluation in excess of 20 percent is 
neither warranted or available.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
However, the analysis in DeLuca does not assist the veteran, 
as he is receiving the maximum disability evaluation for 
limitation of motion of the ankle.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997) (implicitly holding that once a 
particular joint is evaluated at the maximum level in terms 
of limitation of motion, there can be no additional 
disability due to pain).

The Board further notes that a separate evaluation for the 
degenerative joint disease of the left ankle need not be 
assigned, as the veteran's current evaluation is based on his 
limitation of motion, which is compensable.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003) (when limitation of 
motion of the specific joint or joints involved is 
noncompensable, an evaluation of 10 percent may be assigned 
for each such major joint or group of minor joints affected 
by limitation of motion. However, an evaluation assigned for 
arthritis will not be combined with ratings based on 
limitation of motion).

The veteran is competent to report his symptoms.  To the 
extent that he alleged that his degenerative joint disease of 
the left ankle, status post arthrotomy was worse than the 
initial 10 percent evaluation assigned, the RO subsequently 
granted a 20 percent evaluation.  However, to the extent that 
he has asserted that his left ankle is worse than the 
20 percent evaluation contemplates, the medical findings do 
not support his contentions for an evaluation in excess of 20 
percent.  The Board is aware of the fact that the veteran has 
severe pain in his left ankle; however, the 20 percent 
evaluation contemplates marked limitation of motion of the 
ankle joint.  The findings made by medical professionals as 
to the veteran's left ankle do not substantiate the veteran's 
allegations of not being able to walk for more than five 
minutes.  In September 2000, the private physician stated 
that the veteran would be able to stand for two hours during 
an eight-hour work day.  Additionally, this physician did not 
find any erythema or edema in the left ankle and only 
"minimally decreased" range of motion in the left ankle.  
In the October 2002 examination report, the examiner stated 
that there were no signs of abnormal weight bearing on the 
feet.  The Board has attached greater probative weight to the 
objective medical findings made by the medical professionals 
who have examined the veteran than to the veteran's 
assertions.  This is not to say that the Board does not give 
the veteran's assertions credibility, as it believes that the 
veteran is in a lot of pain due to his service-connected left 
ankle disorder.  Again, the 20 percent evaluation 
contemplates a marked disability, which includes marked pain.  
To this extent, the preponderance of the evidence is against 
his claim, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

The Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Fenderson, supra for the 
service-connected degenerative joint disease of the left 
ankle, status post arthrotomy.

2.  Ankle scar

In the September 2000 examination report, the private 
physician noted that the veteran had a scar around the medial 
aspect of the ankle and that it was tender to palpation in 
that area.  

During the pendency of this appeal, changes were made in 
August 2002 to the Schedule for Rating Disabilities for skin 
disorders.  Under the old criteria, a scar which was 
manifested as superficial, tender, and painful on objective 
demonstration will be assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001).  Under the new 
criteria, a scar which is manifested as superficial and 
painful on examination will be assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
10 percent evaluation for the scar on the medial aspect of 
the ankle.  As stated above, the private physician in the 
September 2000 examination report stated that the veteran was 
tender in the area of the scar.  Accordingly, a 10 percent 
evaluation under Diagnostic Code 7804 is warranted for the 
scar on the left ankle.  The Board notes that a 10 percent 
evaluation is warranted under both the old and the new 
criteria.  

The Board must now address whether the scar warrants an 
evaluation in excess of 10 percent and finds that such is not 
warranted.  The 10 percent evaluation is the maximum 
evaluation under this Diagnostic Code, and, thus, a higher 
evaluation is not available.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

The Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Fenderson, supra for the 
scar on the left ankle.

3.  Extraschedular consideration

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The RO has not addressed 
this issue.  The Schedule for Rating Disabilities will be 
used for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2003), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 20 percent evaluation for 
degenerative joint disease of the left ankle, status post 
arthrotomy and the newly granted 10 percent for the scar are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disabilities are not exceptional nor 
unusual such as to preclude the use of the regular rating 
criteria.  

The Board is aware that the veteran has asserted that he lost 
his job as a die caster because of his ankle, and he has 
submitted documentation from his former employer to 
substantiate this allegation.  The Schedule contemplates the 
average impairment in earning capacity in civil occupations 
resulting from disability, and this does not mean that only 
one civil occupation is considered.  The veteran has stated 
that he is being trained in computers.  The veteran's 
service-connected left ankle disorder would not prevent him 
from working in a civil occupation that allows him to sit for 
long periods of time.  Thus, while his service-connected left 
ankle disorder would prevent him from doing a civil 
occupation that requires constant standing, it does not 
prevent him from doing a civil occupation that allows him to 
sit.  Additionally, the Board is aware that the veteran is in 
receipt of Social Security Administration disability 
benefits, which is based, in part, on his left ankle 
disorder.  However, the Social Security Administration has 
found that the veteran has a chronic pain syndrome and a 
psychiatric disorder, both of which are not service 
connected.  Thus, the disability benefits are not solely 
based upon the service-connected left ankle disorder.  
Further, findings made by the Social Security Administration 
are not binding on VA.

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
degenerative joint disease of the left ankle, status post 
arthrotomy, and the service-connected scar on the left ankle 
have rendered the veteran's disability picture unusual or 
exceptional, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

B.  Bilateral knee disorder

The veteran has asserted that he has developed bilateral knee 
pain from his service-connected degenerative joint disease of 
the left ankle, status post arthrotomy.  The Board notes that 
the veteran has not attributed such symptoms to his period of 
active duty.

A June 1997 VA examination report shows that the veteran 
reported that secondary to his limping from the left ankle, 
he had developed some knee pain on the left side.  
Examination of the knees revealed full range of motion in 
both knees.  The examiner stated the veteran was easily able 
to lift both legs with lateral extension and that range of 
motion was from 0 to 140 degrees.  The knees were stable, and 
there was no valgus or varus deviation.  The examiner entered 
an assessment of normal knee movement bilaterally with no 
clinical findings suggestive of osteoarthritis.  In a hand-
written notation on the examination report, the examiner 
stated that the veteran did not keep his appointment for knee 
x-rays.

In an August 1998 letter from WH, Doctor of Chiropractic, he 
stated that the veteran had reported that he had fractured 
his left ankle and sustained damage to the associated 
ligaments in January 1991, while in service.  Dr. WH stated 
that the veteran had received ongoing treatment for his 
injuries to the left ankle and associated ligaments.  He 
added that the "whipping effect of falling while having his 
left foot and ankle lodged, resulted in other related 
injuries," which included bilateral knee pain.  He 
concluded, "It is my opinion, based on the history as 
presented by the patient and the examination and x-ray 
findings, that the above[-]noted injuries were sustained in 
the accident which occurred in January 1991."

Private chiropractic medical records, dated from June 1998 to 
May 2002, show that the veteran was seen regularly for back 
pain, knee pain, and left ankle pain.  Treatment usually 
consisted of spinal manipulation, cryotherapy, and electrical 
muscle stimulation.  The veteran was seen as frequently as 
every three days.

At a December 1998 personal hearing before the undersigned 
Veterans Law Judge, the veteran stated that he had severe 
pain in his legs, which he essentially attributed to his 
altered gait due to his service-connected left ankle 
disorder.

A September 2000 examination report shows that physical 
examination of the veteran's knee revealed range of motion 
from 0 degrees to 150 degrees.  Straight leg raising was 
negative while sitting and positive while lying down on the 
left at 15 degrees and positive on the right at 30 degrees.  
When the private physician diagnosed left ankle fracture, he 
added, "[The veteran's] chiropractor feels that all of his 
other problems, including headaches, back pain, hip pain and 
knee pain are all a result of" the left ankle fracture.

In a May 2002 letter, Dr. WH reiterated that which he stated 
in the August 1998 letter.

An October 2002 VA examination report shows that veteran 
reported he began experiencing pain in his knees in 1996 but 
that he was not aware of any specific diagnosis given for his 
knee pain.  The veteran denied having sustained an injury to 
his knees.  He complained of locking pain in both knees, 
which he stated was constant.  The veteran reported that his 
bilateral knee pain caused him to be on bedrest for 
approximately two-thirds of every day.  He stated he used 
Advil for his knee pain.  The examiner stated that 
examination of the knees revealed a normal appearance.  Range 
of motion was from 0 to 120 degrees.  The examiner noted 
there was no ankylosis of the knees.  There was no evidence 
of recurrent subluxation, locking pain, or joint effusion.  
X-rays of the right and left knees revealed mild 
osteoarthritic changes.  The diagnoses entered were mild 
osteoarthritis of the right and left knees.  The examiner 
stated that the range of motion from 0 to 120 degrees of the 
knees and the finding of mild osteoarthritic changes in the 
knees would not be consistent with severe pain in either 
knee.  He stated, "I can find no evidence to support the 
veteran's claim that patient's right and left knee 
condition[s are] related to the left ankle trauma which 
occurred during military service."

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
2002), provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2003).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a bilateral knee disorder as 
secondary to the service-connected degenerative joint disease 
of the left ankle, status post arthrotomy.  There is no 
competent evidence of a nexus between the diagnoses of 
osteoarthritis of each knee and the service-connected left 
ankle disorder.  The August 1998 and May 2002 letters from 
the veteran's chiropractor do not establish a nexus between 
the bilateral knee disorder and the service-connected left 
ankle.  Rather, Dr. WH attributes the bilateral knee pain to 
the January 1991 injury.  He stated in both letters, "It is 
my opinion, based on the history as presented by the patient 
and the examination and x-ray findings, that the above[-
]noted injuries were sustained in the accident which occurred 
in January 1991."  Such statement does not provide a nexus 
between the bilateral knee pain and the service-connected 
disability.  The chiropractor indicates that the veteran 
sustained a bilateral knee injury at the time he sustained 
his inservice left ankle injury.  The service medical records 
show no complaints of bilateral knee pain at the time he 
sustained the injury to his left ankle.  The veteran himself 
has not asserted that he sustained injuries to his knees 
during service.

Regardless, the Board accords little probative value to Dr. 
WH's opinion, as he stated that the veteran had sustained a 
fracture to his left ankle in January 1991 and additionally 
sustained a bilateral knee injury.  Such findings are not 
consistent with what the service medical records show.  The 
veteran did not sustain a fracture to his left ankle during 
service.  The fracture occurred in 1990-which was not during 
a period of active duty.  Additionally, the service medical 
records do not show that the veteran sustained injuries to 
his knees, and the veteran has not alleged such.  In fact, at 
the time of the October 2002 examination, the veteran denied 
having sustained injuries to his knees.  A medical opinion 
based upon an inaccurate factual premises is given no 
probative value.  Black v. Brown, 5 Vet. App. 177 (1993) 
(Board is not bound to accept medical opinions based on 
history supplied by veteran, where history is unsupported or 
based on inaccurate factual premises); see also Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  
Thus, for these reasons, the Board accords little to no 
probative value in Dr. WH's opinion.
 
In the October 2002 examination report, the examiner stated 
that he could not find evidence to support the veteran's 
claim that his right and left knee disorders were related to 
his service-connected left ankle disorder.  Thus, as stated 
above, no medical professional has attributed the bilateral 
knee disorder to the service-connected left ankle disorder.  
While the veteran has asserted such, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board finds that the veteran's claim for service 
connection for a bilateral knee disorder cannot be granted 
because he has not brought forth competent evidence of a 
nexus between the diagnosis of osteoarthritis of the 
bilateral knee and the service-connected degenerative joint 
disease of the left ankle, status post arthrotomy.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a bilateral knee disorder as being 
secondary to service-connected left ankle disorder, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease of the left ankle, status post 
arthrotomy, is denied.

Entitlement to a 10 percent evaluation for scar around the 
medial aspect of the left ankle is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to service connection for a bilateral knee 
disorder as secondary to the service-connected degenerative 
joint disease of the left ankle, status post arthrotomy, is 
denied.



______________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



